Cobb, E. J.
(After stating the foregoing facts.)
1-3. The propositions stated in the. first three headnotes need no elaboration. See Civil Code, §2298; Forrester v. Ga. R. Co., 92 Ga. 699; Ga. R. Co. v. Forrester, 96. Ga. 428; Susong v. F. C. & P. R. Co., 115 Ga. 363; Kavanaugh v. So. Ry. Co., 120 Ga. 62.
4. A railroad company receiving goods from a connecting carrier is generally not liable for damages to the goods when not caused by its own act. If it receipts for the goods as in good order, when in fact they are not in that condition, the law raises against it a conclusive presumption as to the condition of the goods. If it receipts for the goods without any statement as to their condition, the law raises a rebuttable presumption that they were in "good order when received. On a receipt of the first character, a railroad company is required to settle with the consignee and look for reimbursement to the carrier upon whose line the damage occurred. In a receipt of the second character, the railroad company may defeat , liability by showing that the goods were in a damaged condition *523when received by it. If the character of the receipt given is, however, such that it clearly indicates an intention on the part of the carrier not to receipt for them as in good order, there is no presumption as to the condition of the goods when they were received, and the burden is upon the consignee to show that the damage occurred on the line of the defendant. . In this case the shipment was of barrels of syrup. The defendant received them from a connecting line, and in its receipt stated that the barrels were leaking badly. A shipment consisting of goods in barrels, such as syrup or the like, is certainly not in good order if the barrels are leaking badly, and an- exception of this character in the receipt by the carrier will prevent any presumption arising that the goods were in good order. The law allows the carrier to protect itself against the presumption of law growing out of the terms of its receipt, or out of the silence of the receipt in reference to the condition of the goods. An. exception by a carrier in a receipt for goods delivered to it, when the goods consist of liquids in barrels, that the barrels are leaking badly, ought certainly to be treated as a refusal on the part of the carrier to commit itself to the proposition that it received the goods as in good order. Barrels containing liquids can not be in good order when they are leaking badly.
5. Under the facts in the present case, the plaintiffs did not have the benefit of any presumption in their favor as to the- condition of the goods at the time they were received by the defendant. The burden was upon the plaintiff to show the condition of the goods at the time the defendant received them, and that they were in a worse condition when delivered at the point of destination than they were when received, as a result of the negligence alleged against the defendant. The judge erred in the charge excepted to, and in refusing to charge as requested; and the verdict is unsupported by the evidence. Judgment reversed.

All the Justices concur.